


117 HR 5037 IH: Safe and Certain Elections Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5037
IN THE HOUSE OF REPRESENTATIVES

August 13, 2021
Ms. Van Duyne introduced the following bill; which was referred to the Committee on House Administration

A BILL
To amend the Help America Vote Act of 2002 to clarify the requirement that the paper records produced by voting systems used in elections for Federal office shall be used as the official ballots for purposes of audits and recounts conducted with respect to such elections, to prohibit the connection of such systems to the internet, to require States to remove individuals who are ineligible to vote in elections for Federal office in the State from the Statewide voter registration list, and for other purposes.


1.Short titleThis Act may be cited as the Safe and Certain Elections Act. 2.Requirements for voting systems used in elections for Federal office (a)Clarification of use of paper record of votes for audits and recountsSection 301(a)(2)(B)(iii) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)(2)(B)(iii)) is amended by striking shall be available as an official record for any recount and inserting shall be preserved and used as the official ballot for purposes of any recount or audit.
(b)Prohibiting connection of voting systems to internet
(1)ProhibitionSection 301(a) of such Act (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraph:  (7)Prohibiting connection of system to the internet (A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be connected to the public internet at any time.
(B)Prohibiting acceptance of ballots transmitted onlineThe voting system may not directly tabulate any voted ballot which is transmitted to an election official online. (C)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the studies under section 242 or to conduct other similar studies under any other provision of law in a manner consistent with this paragraph..
(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to elections occurring on or after January 1, 2022. 3.Mandatory removal of ineligible voters from registration list prior to election (a)Clarification of responsibility of StatesSection 8(c)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(c)(2)(A)) is amended—
(1)by striking shall complete and inserting shall carry out and complete; and (2)by striking any program the purpose of which is to systematically remove the names and inserting a program to remove the names.
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to elections occurring on or after January 1, 2022. 4.Study of use of blockchain technology to improve security of elections (a)StudyThe Election Assistance Commission shall conduct a study of the potential uses of blockchain technology to improve the security of elections for Federal office.
(b)ReportNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Commission considers appropriate.  